IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

    WILLIAM J. WEBB JR.,                      )
                                              )
                         Plaintiff,           )     C.A. N20C-02-230 MAA
                                              )
               v.                             )
                                              )
    GDWG LAW FIRM and DADE                    )
    WERB,                                     )
                Defendants.                   )
         ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

        1.    Plaintiff William J. Webb, Jr. is a pretrial detainee and defendant in a

criminal matter.

        2.    Defendant Dade Werb, a partner at Defendant GDWG (Giordano,

DelCollo, Werb, & Gagne) Law Firm, was appointed as Plaintiff’s conflict counsel

pursuant to 29 Del. C. § 4605.

        3.    Plaintiff, appearing pro se, filed this action against Defendants pursuant

to 42 U.S.C. § 1983 and 10 Del. C. § 8106. In his Complaint, Plaintiff alleged that

Defendants’ inadequate representation deprived him of effective assistance of

counsel and a fair trial, in violation of his federal and state constitutional rights.1

        4.    Defendants removed this matter to the U.S. District Court for the

District of Delaware and moved to dismiss Plaintiff’s Complaint for failure to state




1
        Dkt. 1 at 2-3.
a claim under Super. Ct. Civ. R. 12(b)(6).2 The District Court granted the motion to

dismiss on the federal law claims and remanded the state law claims to this Court.3

      5.     Before the Court is Defendants’ motion to dismiss Plaintiff’s remaining

state law claims for negligence and breach of contract.

                             STANDARD OF REVIEW

      6.     Defendants move to dismiss the Complaint for failure to state a claim

upon which relief can be granted pursuant to Super. Ct. Civ. R. 12(b)(6). In

considering a 12(b)(6) motion to dismiss, the Court accepts all well-pleaded factual

allegations as true and draws all reasonable factual inferences in favor of the non-

movant.4 Dismissal is granted when under no reasonable interpretation of the facts

alleged could the complaint state a claim for which relief may be granted.5

      7.     In recognition of the difficulties faced by pro se litigants, the Court

may, when appropriate, hold a pro se complaint to a less stringent standard than that

filed by an attorney.6 But there is no different set of rules for pro se plaintiffs.7 The




2
      Dkt. 16.
3
      Dkt. 17.
4
      Mikkilineni v. PayPal, Inc., 2021 WL 2763903, at *4 (Del. Super. July 1,
2021).
5
      Id.
6
      Anderson v. Tingle, 2011 WL 3654531, at *2 (Del. Super. Aug. 5, 2011).
7
      Id.
                                           2
Court’s accommodations cannot impair the substantive rights of parties nor the

efficient administration of justice to “save claims that plainly have no merit.”8

                                   DISCUSSION

      8.     The State Tort Claims Act (STCA) grants qualified immunity to certain

state officials and employees, such as public defenders and conflict counsel

appointed in lieu of a public defender.9

      9.     Under the STCA, conflict counsel is immune from civil suit when:

             a.     The act of omission complained of arose out of and in connection
                    with the performance of an official duty requiring a
                    determination of policy, the interpretation or enforcement of
                    statutes, rules or regulations, the granting or withholding of
                    publicly created or regulated entitlement or privilege or any other
                    official duty involving the exercise of discretion on the part of
                    the public officer, employee or member, or anyone over whom
                    the public officer, employee or member shall have supervisory
                    authority;
             b.     The act or omission complained of was done in good faith and in
                    the belief that the public interest would be best served thereby;
                    and
             c.     The act or omission complained of was done without gross or
                    wanton negligence.10




8
      Id.; Mikkilineni, 2021 WL 2763903, at *5.
9
      10 Del. C. § 4001; Browne v. Robb, 583 A.2d 949, 952 (Del. 1990).
10
      10 Del. C. § 4001.
                                           3
      10.    Qualifying state actors have presumptive immunity from civil liability

under the STCA.11 To overcome this presumption, it is the plaintiff’s burden to

prove the absence of one or more of the immunity elements.12

      11.    On the first element, Defendants served as conflict counsel and were

performing in an official capacity by representing Plaintiff in the criminal

proceeding against him. Thus, Plaintiff cannot overcome the first element, nor did

he attempt to make such a claim in his Complaint.

      12.    Then, to overcome immunity, Plaintiff must prove bad faith or gross

negligence. Superior Court Civil Rule 9(b) requires allegations of negligence to be

plead with particularity. Conclusory allegations with no factual support do not

suffice.13 Gross negligence requires a showing of a high level of negligence that

constitutes an extreme departure from the ordinary standard of care.14

      13.    Plaintiff claims that Defendants did not diligently and effectively

represent Plaintiff because Defendants allowed state officials to present false

evidence and perjured testimony to obtain continuances in Family Court, Plaintiff’s

arrest warrant, and an indictment against Plaintiff.15 Plaintiff further alleges that



11
      10 Del. C. § 4001; Browne, 583 A.2d at 952.
12
      Id.
13
      Ward v. Gateway Charter Sch., Inc., 2018 WL 3655864, at *4 (Del. Super.
July 18, 2018).
14
      Id.
15
      Compl. at 3.
                                         4
Defendants failed to perform their duty to protect him from false arrest, false

imprisonment, illegally obtained evidence, malicious prosecution, mental abuse of a

disabled person, and obstruction of justice.16 Plaintiff also claims that Defendants

neglected their due diligence and duty to prepare defenses by not discussing strategy

with Plaintiff and not filing pretrial motions.17

      14.    Plaintiff’s laundry list of allegations are all conclusory and devoid of

any factual support demonstrating bad faith or gross negligence. For example,

Plaintiff did not identify what evidence was false, perjured, or illegally obtained.

Plaintiff did not specify how Defendants failed to protect him from a false arrest and

imprisonment or obstruction of justice.        Plaintiff did not provide any details

surrounding the pretrial motions or why such a motion was necessary. Plaintiff did

not allege that such acts were done in bad faith nor meet the particularity

requirements of Super. Ct. Civ. R 9(b). Rather, Plaintiff’s Complaint is merely a

recitation of conclusory allegations unaccompanied by any factual specificity.

      15.     Thus, Plaintiff’s Complaint is insufficient to overcome Defendants’

statutory grant of qualified immunity.




16
      Id. at 4.
17
      Id. at 4-6.
                                           5
                                CONCLUSION

      16.   Plaintiff’s Complaint fails to state a claim upon which relief can be

granted, and Defendants’ motion to dismiss is granted.

IT IS SO ORDERED.




Dated: January 10, 2022




                                        6